Exhibit 10(v)

Summary of Financial Planning Program for Executive Officers

The Company provides a financial planning program for executive officers under
which each may engage a third party to provide financial planning services and
receive reimbursement from the Company of up to twenty-thousand dollars
($20,000) annually. Key aspects of the program include individual financial and
benefits counseling and income tax preparation, with services to extend for up
to one year following retirement, termination without cause, disability or
death.